internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b09 - plr-157380-02 date date legend decedent family_trust year husband separate_property trust wife separate_property trust community_property trust date dollar_figurex dollar_figurey date date dear this is in response to your letter dated date requesting a ruling under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent and his spouse created the family_trust a revocable_intervivos_trust in year during the lifetimes of both spouses the family_trust was divided into three separate trusts the husband separate_property trust the wife separate_property trust and the community_property trust decedent died on date under the provisions of the family_trust upon the death of decedent specific pecuniary bequests were to be made outright to certain named relatives of decedent from the husband separate_property trust the plr-157380-02 remaining assets of the family_trust were then to be divided into three separate trusts trust a_trust b and trust c under section dollar_figure of the family_trust declaration trust a was to be funded with the surviving spouse’s one-half interest in the couple’s community_property as well as her separate_property under sec_3 trust b was to be funded with the marital_deduction amount which was to consist of the smallest fractional share of the trust estate that if added to the total value for federal estate_tax purposes of all other interests in property that pass or have passed from the deceased trustor to or in trust for the surviving trustor and if includible in the deceased trustor’s gross_estate for federal estate_tax purposes and qualified for the marital_deduction will entirely eliminate or reduce to the maximum possible extent any federal estate_tax at the death of the deceased trustor under sec_3 trust c was to be funded with the exemption equivalent amount and consist of all family_trust property which is not allocated or allocable to trust a pursuant to section dollar_figure of this declaration and is not allocated or allocable to trust b pursuant to section dollar_figure of this declaration decedent’s estate_tax_return form_706 was timely filed on schedule m of the estate_tax_return a qtip_election was made for the residue of decedent’s interest in the family_trust in the amount of dollar_figurex an estate_tax liability of dollar_figurey was reported and paid it was subsequently discovered that the value of the property for which the qtip_election was made had been calculated incorrectly and that if the amount of the deduction had been calculated and reported correctly no estate_tax liability would have been incurred decedent’s estate_tax_return was filed in date and the statute_of_limitations on assessment will expire in date the trustee of the family_trust who is also the personal representative of decedent’s estate requests a ruling on the validity of the qtip_election made on decedent’s estate_tax_return for the value of the interest passing to trust b pursuant to the terms of the family_trust declaration sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 denies a marital_deduction for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse plr-157380-02 sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_20_2056_b_-7 provides that an election may be revoked or modified on a subsequent return filed on or before the due_date of the return including extensions actually granted if an executor appointed under local laws has made an election on the return of tax imposed by sec_2001 with respect to one or more properties no subsequent election may be made with respect to other properties included in the gross_estate after the return of tax imposed by sec_2001 is filed revproc_2001_38 2001_24_irb_1335 applies to elections under sec_2056 to treat property as qualified_terminable_interest_property in situations where the election is not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure describes the circumstances in which such an election will be treated as a nullity for federal estate gift and generation-skipping_transfer_tax purposes one example of an unnecessary qtip_election is an election made when the taxable_estate before allowance of the marital_deduction is less than the applicable_exclusion_amount under sec_2010 the qtip_election is not necessary because no estate_tax would be imposed whether or not the election is made another example of an unnecessary qtip_election is one that is made for both a credit_shelter_trust and a marital trust the qtip_election for the credit_shelter_trust is not necessary because no estate_tax is imposed on a credit_shelter_trust funded with an amount that does not exceed the applicable_exclusion_amount under sec_2010 in the instant case a qtip_election under sec_2056 was made on decedent’s timely filed estate_tax_return the property for which the election was made was described as the residue of decedent’s interest in the family_trust the residue of decedent’s interest in the family_trust consisted of the assets remaining in plr-157380-02 the husband’s separate_property trust after the distribution of the specific pecuniary bequests plus decedent’s one-half share of the assets of the community_property trust however under sections dollar_figure and dollar_figure of the family_trust declaration these assets were to be distributed to trust b which was to be funded with the marital_deduction amount and trust c which was to be funded with the exemption equivalent amount therefore the qtip_election was made for both the qtip_trust and the credit_shelter_trust pursuant to revproc_2001_38 the qtip_election with respect to trust c the credit_shelter_trust will be treated as a nullity for federal estate gift and generation-skipping_transfer_tax purposes however since trust b meets the requirements for qualified_terminable_interest_property and the election under sec_2056 was made on a timely filed estate_tax_return the qtip_election for the property passing to trust b the marital trust is valid and irrevocable as a result of a miscalculation the value of the property which passed to trust b under the provisions of section dollar_figure of the family_trust declaration was reported incorrectly on schedule m of decedent’s estate_tax_return as a result of this miscalculation the marital_deduction claimed for trust b was less than the amount that should have been claimed resulting in an estate_tax liability based on the facts submitted and the representations made we conclude that the description of the qtip property on schedule m does not invalidate the qtip_election for the property passing to trust b pursuant to section dollar_figure of the family_trust declaration similarly we conclude that the miscalculation of the value of the property passing to trust b under the provisions of section dollar_figure does not preclude a marital_deduction for the full value of the property which will actually fund trust b under the terms of the governing instrument accordingly the personal representative of decedent’s estate should file a supplemental form_706 with the internal_revenue_service center cincinnati ohio prior to the time prescribed by sec_6511 for claiming a credit or refund the supplemental form_706 should supply the correct description of the trust for which the qtip_election was made and report the full value of the property subject_to the qtip_election a copy of this letter should be attached to the supplemental return a copy is enclosed for that purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts plr-157380-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely katherine a mellody katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy for purposes
